DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 05, 2021. Claims 9-11, 13, 15 and 17-20 are pending.  

Allowable Subject Matter
Claims  9-11, 13, 15 and 17-20 now renumbered 1-9 are allowed.
As to claims 9-11, 13, 15 (Renumbered 1-5) The closest prior art of record is Brosch (NPL titled: Deep  Convolutional  Encoder  Networks for  Multiple  Sclerosis  Lesion  Segmentation) in view of Roth (NPL titled: Deep convolutional networks for pancreas segmentation in CT imaging).  Brosch a pipe-line method for multi-label segmentation(segmentation approach based on deep convolutional encoder networks - - see abstract) of anatomical structures in a medical image (segmentation of multiple sclerosis (MS) lesions in magnetic resonance images – see abstract), the method comprising: training a convolutional neural network using a set of training data to obtain a set of optimal fixed weights (see section 2, [p][003] – where the convolutional neural network which the parameters of CNN can be efficiently learned by minimizing the error E 
 	By replacing convolutional layer with a pooling layer of filter size equal to  the pooling size of the replaced pooling layer makes the network learn better features for smaller and thinner elongated objects, thus improving over the current prior art.
Similarly, claims 17-20 (renumbered claim 6-9); all the limitations are disclose by the combination of Brosch and Roth except wherein an architecture of the convolutional neural network includes a U-net architecture modified to include a dropout layer after a convolution layer; subsampling of a first pooling layer is delayed; and feature maps in the convolutional neural network are inverted with respect to a U- net of the U-net architecture. 
By starting with a large number of feature maps and reduce it by a factor by the factor of two after every pooling layer and then increase back by the factor of two after every up-sampling layer, the networks learn many different variations of structures at early layers and less high level features at the later layers and therefor there is no need to learn too many high abstract features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        March 12, 2021